UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4885



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY B. MITCHELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-98-69)


Submitted:   April 28, 2000                   Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry M. Dash, Newport News, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Damon A. King, Special Assistant
United States Attorney, Fort Monroe, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following a jury trial, Anthony B. Mitchell was convicted on

one count of larceny of personal property, in violation of 18

U.S.C. §§ 2, 7 (1994) and 18 U.S.C.A. § 661 (West Supp. 1999).   The

district court sentenced him to ten months in prison.     Mitchell

appeals, arguing that the evidence was insufficient to support his

conviction.   Evidence presented at trial showed that Mitchell and

Tremell Watson borrowed a screwdriver and Watson testified that

they then used the screwdriver to steal a Plymouth Acclaim on base

at Fort Eustis.   Mitchell’s fingerprint was found on the stolen

license plate affixed to the Acclaim.   Viewing the evidence in the

light most favorable to the government, we find that there was

sufficient evidence for a rational trier of fact to have found

Mitchell guilty beyond a reasonable doubt.   See Glasser v. United

States, 315 U.S. 60, 80 (1942). Consequently, we affirm Mitchell’s

conviction.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2